Citation Nr: 0022553	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to July 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The claims of service connection for bilateral hearing loss 
and tinnitus are supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for hearing 
loss and tinnitus are well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record indicates that the majority of the veteran's 
service medical records were destroyed in the 1973 fire in 
St. Louis; however, the record does contain the separation 
examination.  Neither hearing loss nor tinnitus were 
documented in the separation examination report.  Whispered 
voice testing revealed 15/15 in both ears.  The report 
indicates that an audiometer test was not conducted.  

Following the veteran's discharge from service, the record 
shows no documentation of hearing loss or tinnitus until the 
1990s.  In November 1993 a computerized tomography (CT) of 
the internal auditory canal revealed no evidence for acoustic 
neuroma.  


A January 1994 VA progress note shows that the veteran was 
being followed up for acute otitis media.  It was reported 
that his tinnitus was continuing.  In April 1994 the veteran 
was seen for tinnitus as well, although no actual diagnosis 
of tinnitus was documented.  This progress note also 
indicated that the veteran was using hearing aids.  

In October 1996 testing of the veteran's auditory acuity was 
performed.  Pure tone thresholds, in decibels, were 
approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
75
90
105
LEFT
10
30
55
70
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 100 percent in the left ear.

Otoscopic examination was within normal limits bilaterally.  
The impression was moderate, bilateral high frequency 
sensorineural hearing impairment.  It was noted that the 
veteran's hearing was essentially unchanged since a previous 
audiogram conducted in November 1993.  The November 1993 
audiogram is not of record.  

In July 1997 the veteran was diagnosed with, in pertinent 
part, otitis media of the left ear.  

On VA examination in July 1997 the veteran reported having 
continuous hearing loss and tinnitus since being exposed to 
rifle fire while in service during basic training.  Continued 
ringing was reported on examination.  The examiner noted that 
he had a hearing defect by audiometry.  The ears were normal 
on examination.  The pertinent diagnosis was hearing loss and 
tinnitus following exposure to rifle fire.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

The Board finds that the veteran's claim for service 
connection for hearing loss and tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has presented 
lay testimony of in-service hearing loss and tinnitus; the 
record indicates that he has current hearing loss and 
tinnitus disabilities; and the July 1997 VA examiner appeared 
to attribute his current hearing loss and tinnitus 
disabilities to in-service rifle fire.

Thus, after a careful review of the record, the Board 
concludes that a well-grounded claim for service connection 
of hearing loss with tinnitus has been presented as the 
veteran has contended that he has suffered continuous hearing 
loss and tinnitus since service and there is a medical 
opinion indicating a link between his current hearing loss 
and tinnitus disabilities and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); Caluza, supra.  


ORDER

The claims of entitlement to service connection for hearing 
loss and tinnitus are well-grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board again notes that the July 1997 VA examiner 
indicated that the veteran's hearing loss and tinnitus 
resulted from in-service rifle fire.  The veteran reported 
during this examination that he had been suffering from 
continuous hearing loss and tinnitus since exposure to the 
in-service rifle fire.  

However, the one available service medical record, the 
veteran's separation examination report, did not document a 
diagnosis of hearing loss or of tinnitus.  In addition, it 
was noted that whispered voice was found to be 15/15 in both 
ears on examination.  

The medical record does not show evidence of medical 
documentation of hearing loss or tinnitus for almost 40 years 
following his separation from service.  In addition, it does 
not appear that the July 1997 VA examiner conducted a 
specific examination of the veteran's ears to include testing 
of auditory acuity.  The examiner noted that there was a 
hearing defect by audiometry but did not include this among 
the other tests listed in the examination report.  An 
auditory examination should be scheduled in order to assess 
his current hearing loss and tinnitus disabilities and their 
link, if any, to service, in light of the long gap between 
separation and the first documented treatment of hearing loss 
and tinnitus.  




If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board additionally notes that most of the veteran's 
service medical records were destroyed by the 1973 fire in 
St. Louis.  Where the veteran's service medical records are 
lost or destroyed, the Board's obligation to explain its 
findings and conclusions is heightened.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In such cases where service 
records have been lost or destroyed, the Board is under a 
duty to advise the veteran of alternative forms of evidence 
that can be developed to substantiate the claim.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992).  

In the case at hand, the record shows that the RO made 
multiple requests to the National Personnel Records Center 
(NPRC) for the veteran's service medical records.  In January 
1998, the RO specifically requested the NPRC to search for 
any "treatment reports, morning reports, etc."  Another 
request was made in March 1998.  

In August 1998 the NPRC replied that this was a fire-related 
case and that there were no available medical or clinical 
records; however the NPRC also specified that it needed the 
veteran's "complete organization" such as Army, Division, 
Battalion, and Company in order to search for morning 
reports.  There is no indication that the RO submitted 
another request with such information included.  On remand, 
the RO should submit another request to the NPRC for service 
medical records, including treatment and morning reports, 
with the specified details requested by the NPRC.  

In light of the above, the case is remanded to the RO for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should attempt to obtain all outstanding 
VA records dated prior to 1994, including 
a November 1993 audiogram.  

The RO should also attempt to confirm 
whether testing of the veteran's hearing 
was performed during the July 1997 
examination, and obtain such test reports 
if it is found that they were conducted.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should send another request to 
the NPRC for the veteran's service 
medical records, including a specific 
request for treatment reports, morning 
reports, or any other service records 
that may be available.  In doing so, the 
RO should provide the NPRC with the 
information needed by the NPRC to process 
such a request, such as the veteran's 
division, battalion, and company.  

The RO should also send a request to the 
Surgeon General's Office (SGO) for any 
available service medical records 
pertaining to the veteran, and to and any 
other relevant facility where such 
records may be maintained.  

3.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audio/ear examination(s) 
for both his bilateral hearing loss and 
tinnitus, conducted by an appropriate 
specialist(s).  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) should be annotated by the 
examiner(s) in this regard.  

Any further indicated special studies 
should be conducted.  The current nature, 
extent of severity, and etiology of the 
veteran's hearing loss and tinnitus 
should specifically be determined.  

The examiner should review the claims 
folder, including the separation 
examination report and any other relevant 
service (if they are retrieved) and post-
service medical records.  The examiner 
should certify that such evidence was 
reviewed.  The examiner should then offer 
an opinion as to whether it is as likely 
as not that the veteran's hearing loss 
and tinnitus resulted from the veteran's 
military service, post-service industrial 
and/or other exposure, or all of the 
foregoing.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for hearing loss and 
tinnitus based on all the evidence of 
record.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



